Citation Nr: 0725660	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gunshot wound 
residuals of the abdominal wall, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from November 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for 
residuals, gunshot wound, abdominal wall.  In July 2007, the 
veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge.  Also, in July 2007, 
the veteran's case was advanced on the docket due to his 
advanced age.


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
to the abdominal wall is manifested by complaints of pain 
caused by adhesions.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the abdominal wall have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.114, Diagnostic Code 7301, 4.118, 
Diagnostic Code 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  The U.S. Court of Appeals for 
the Federal Circuit recently held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, as the veteran was 
advised of the Dingess precedent by letter dated in March 
2006.

II.  Factual Background

Service medical records show that in September 1944 the 
veteran sustained a gunshot wound, by machine gunfire, to the 
lower abdomen, in the hypogastric area.  He was given 
penicillin, and underwent debridement and suturing of the 
affected area.  A notation in the service medical records 
apparently made while the veteran was treated in the field, 
prior to his evacuation to England for additional  treatment, 
characterized the gunshot wound as perforating the abdominal 
wall, but non-penetrating.  When admitted for treatment at 
the 119th General Hospital in England, the veteran complained 
of a healing scar in the hypogastric area, midline.  The 
history was noted as a machine gun bullet had entered 
"penetrating to hypogastric abdomen in and out and scratched 
penis going on into nearby trailer".  Examination showed a 2 
inch well-healed scar in the midline hypogastric area.  He 
underwent a second suturing after being evacuated.  These  
sutures were removed in October 1944, and subsequent 
treatment records showed that the veteran's condition was 
good, he was ambulatory, his bowels were regular, and his 
appetite was good.  A notation in October 1944 showed that 
the diagnosis was penetrating wound of the abdominal wall, 
hypogastric area, moderately severe.  He underwent a period 
of rehabilitation, and was to be returned to non-combat duty.  
The final diagnosis was " wound, penetrating, abdominal 
wall, hypogastric area, moderately severe, incurred as result 
of enemy machine gunning from aircraft".  

By December 1945 rating decision, the RO granted service 
connection for "gunshot wound, abdominal wall" and assigned 
a 10 percent rating, effective from October 23, 1945.

By July 1947 rating decision, the RO continued the 10 percent 
rating for a "scar, gunshot wound, abdominal wall", 
pursuant to Diagnostic Code 7301.

On VA examination in October 1947, the veteran reported that 
shortly after his discharge in 1945 he had some abdominal 
pain and vomiting, but the symptoms subsided and for many 
months he had no abdominal symptoms.  The diagnoses included 
scar, asymptomatic, abdominal wall.

On VA examination in January 1950, the diagnosis was scar, 
linear, postoperative, between umbilicus and symphysis pubia, 
length 12 cm., asymptomatic.  

On VA examination in February 1951, it was noted that the 
veteran's records showed "a rather insignificant creasing 
wound of the anterior abdominal wall" in service, which was 
treated by debriding and healed without complications.  The 
veteran claimed that it hurt.  His bowels were regular and 
there were no other symptoms.  The scar was noted to be very 
superficial, non-tender to palpation, and with no evidence of 
hernia.  

On VA examination in May 1979, the veteran's digestive system 
was found to be normal and he was noted to have a service-
connected lower abdominal scar, but an evaluation was not 
requested.  

Received from the veteran in May 2004, was his claim for an 
increased rating for his service-connected residuals of 
gunshot wound to the abdominal wall. 

VA treatment records dated from 1995 through January 2004 
show no complaints or treatment related to the veteran's 
service-connected gunshot wound residuals.

On VA examination in July 2004, it was noted that the 
examination was triggered by "some lower abdominal pain that 
occurred spontaneously about a month ago".  The veteran 
denied any problems with bowel action and had no vomiting.  
The examiner was unable to tell from the veteran's 
description what kind of injury he had or what kind of repair 
work had been done, and the examiner was unable to see any 
scars, although noted some areas looked like faint scars.  
The veteran's peristalsis was normal.  It was noted that the 
veteran had an appointment to be seen soon about his lower 
abdominal problem, which the examiner was unable to diagnosis 
at that time.  

On VA examination in October 2004, it was noted that the 
veteran had complained that his abdominal pain had steadily 
worsened over the course of the last year.  He still managed 
to get up and go about his daily work, but reported that he 
had been having this pain at the site of the gunshot injury 
everyday.  He reported that straining himself with bending, 
lifting, and pushing caused the pain to get worse, and that 
he needed to lie down in order to relieve the pain.  He 
reported that that pain was not associated with his bowels or 
food intake.  The site of the injury was noted to be between 
the umbilicus and suprapubic region in the area of the rectus 
muscles.  Physical examination revealed a 1 inch scar, 
between the umbilicus and the suprapubic region, that was 5 
mm in width.  The examiner noted that the scar "appeared a 
little sensitive on palpation, but there were no signs of 
breakdown or inflammation".  The examiner noted that the 
scar was pinchable, and that the veteran winced when the scar 
was pressed and when the fat pad along the scar was pinched.  
Deep palpation in other areas of the abdomen did not cause 
any pain.  The examiner noted that the strength of the 
abdominal wall muscles appeared to be taut.  The impression 
was that the veteran had a "scar related to the gunshot 
injury that he sustained, followed by tethering and adhesions 
of the subcutaneous fascia and fat most likely causing his 
symptoms".  The examiner recommended that the veteran follow 
up with his primary care physician to get a surgical opinion 
regarding the tethering and adhesions related to his cough.  

On VA examination in January 2007, the veteran reported 
occasional pain in the area of his abdominal injury, mainly a 
burning kind of pain.  He reported that it did not restrict 
his activities in any way, and he was able to bend, lift, and 
push.  He denied any worsening of the pain at the time of the 
examination.  He denied any change in bowel habits, nausea or 
vomiting, or blood in his stool.  He reported that the scar 
site was well healed, and there was no skin breakdown.  
Physical examination showed a one inch scar between the 
umbilicus and suprapubic region, that was about 7 mm in 
width.  There was no pain on scar palpation, the scar was 
found to be superficial, and abdominal examination was 
otherwise normal.  No hernia was noted.  The impression was 
well-healed scar after a gunshot injury and no pain at that 
time.

In July 2007 the veteran testified at a videoconference 
hearing that the scar from his gunshot wound to the abdomen 
"stings" and was painful.  He was not receiving any 
treatment related to his scar.  He testified that his scar 
gave him pain "once in awhile" but not all the time, and 
that his doctor told him he had adhesions.  The veteran 
testified he did not want his adhesions cut out, and that his 
doctor told him that his pain was caused by adhesions.  He 
reported no bulging at the scar site.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimants condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Prior to 1947, it appears that the veteran's service-
connected gunshot wound residuals were rated under diagnostic 
criteria (3208) that are no longer in effect.  

Since 1947, the RO has rated the veteran's gunshot wound 
residuals of the abdominal wall under Diagnostic Code 7301.  
The July 1947 rating decision, shows that the RO continued 
the 10 percent rating for a "scar, gunshot wound, abdominal 
wall", pursuant to Diagnostic Code 7301.  A review of the 
veteran's medical history and the RO rating decisions 
(excerpted above in part), show that since 1947, the scar 
resulting from the gunshot wound to the abdomen, has been the 
only residual disability.  The RO, however, continued to rate 
the veteran's service-connected residuals of gunshot wound to 
the abdominal wall under Diagnostic Code 7301.  Since the 10 
percent rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951.

Under Diagnostic Code 7301 (peritoneum adhesions), a 10 
percent rating is warranted for moderate adhesions with 
pulling pain on attempting to work or aggravated by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation, perhaps alternative with diarrhea, or abdominal 
distension.  A 30 percent evaluation contemplates a 
"moderately severe" disorder with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  38 C.F.R. § 
4.114, Diagnostic Code 7301.

After reviewing the entire record, the Board concludes that 
the evidence does not display symptomatology of sufficient 
severity to warrant a rating in excess of 10 percent for the 
veteran's gunshot wound residuals of the abdominal wall, 
pursuant to Diagnostic Code 7301.  Neither on examination or 
in the hearing testimony, did the veteran complain of any 
obstruction, nor was any obstruction noted on clinical 
examination.  In July 2004 he complained of lower abdominal 
pain, but reported that his peristalsis was normal.  In 
October 2004 he again complained of abdominal pain, but 
indicated the pain was not associated with his bowels or food 
intake.  In January 2007, he reported occasional pain in the 
area of his abdominal injury, mainly a burning kind of pain, 
but denied any change in bowel habits, nausea, vomiting, or 
blood in his stool.  In July 2007 he testified that his 
gunshot wound scar was painful and that his doctor told him 
that his abdominal pain was caused by adhesions.  Thus, the 
Board finds that the evidence of record does not more nearly 
approximate the criteria under Diagnostic Code 7301 for a 30 
percent rating.  38 C.F.R. § 4.7.  Rather, the Board finds 
that the evidence of record more nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 7301, 
as the veteran has reported having pain in the abdominal area 
with body movements.  Therefore, the Board concludes that a 
rating in excess of 10 percent, pursuant to Diagnostic Code 
7301 is not appropriate.  Moreover, the Board notes that 
while the veteran has reported ongoing abdominal pain during 
the pendency of this claim, the Board finds that this pain is 
encompassed and compensated for in the 10 percent rating 
assigned pursuant to Diagnostic Code 7301.  

Since there is a residual scar resulting from the gunshot 
wound in service, the Board must therefore consider whether 
the impairment manifested by the scar may be afforded an 
additional, compensable evaluation under the appropriate 
diagnostic code.  All impairment arising from a single 
disability may be awarded separate, compensable evaluations, 
where that impairment is not already contemplated by the 
assigned diagnostic code, and except as otherwise directed in 
the rating schedule.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

Scars that are superficial and poorly nourished with repeated 
ulceration; are tender and painful on objective 
demonstration; or that limit function of the affected part 
parts warrant the assignment of a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

With regard to the veteran's scar, on VA examination in 
October 2004 the scar "appeared a little sensitive on 
palpation, but there were no signs of breakdown or 
inflammation".  The examiner noted that the scar was 
pinchable, and that the veteran winced when the scar was 
pressed and when the fat pad along the scar was pinched.  The 
impression was that the veteran had a "scar related to the 
gunshot injury that he sustained, followed by tethering and 
adhesions of the subcutaneous fascia and fat most likely 
causing his symptoms".  On VA examination in January 2007, 
the veteran reported occasional pain in the area of his 
abdominal injury, mainly a burning kind of pain.  Physical 
examination showed no pain on scar palpation and the scar was 
found to be superficial.  In July 2007 the veteran testified 
that the scar "stings" and was painful "once in awhile" 
but not all the time, and that his doctor told him the pain 
was caused by adhesions.  A review of the evidence, however, 
does not show that a separate compensable rating for the 
veteran's abdominal scar is warranted.  The record reflects 
that a 10 percent rating has already been assigned pursuant 
to Diagnostic Code 7301, which encompasses the veteran's 
adhesions and his pain.  While one VA examiner found the scar 
to be a little sensitive, a subsequent VA examination found 
no pain on palpation.  And while the veteran testified he had 
scar pain, this was attributed to his adhesions by his 
doctor.  To assign a separate rating for the veteran's scar 
would be to tantamount to evaluating the same 
"manifestations" under various diagnoses, which is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  In summary, 
the preponderance of the evidence reflects that the veteran's 
service-connected residuals of a gunshot wound to the 
abdominal wall are no more than 10 percent disabling.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to the service-connected residuals of a 
gunshot wound to the abdominal wall.  Likewise, there is no 
other evidence of record to show that his residuals of a 
gunshot wound to the abdominal wall involve such disability 
that an extra- schedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

A rating in excess of 10 percent for gunshot wound residuals 
of the abdominal wall is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


